Cuyahoga App. Nos. 90249 and 90250, 2008-Ohio-456. This cause is pending before the court as a discretionary appeal and a claimed appeal of right. Upon review of the appeal it appears that the ease involves the termination of parental rights/adoption. Accordingly,
It is ordered by the court, sua sponte, that this case shall proceed according to the Rules of Practice of the Supreme Court of Ohio that pertain to the termination of parental rights or adoption of a minor child. Appellee’s memorandum in response shall be filed no later than 20 days from the date of this entry.